
	
		I
		111th CONGRESS
		1st Session
		H. R. 2354
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Ms. Schakowsky (for
			 herself, Mr. Burgess, and
			 Mr. Gene Green of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for increased research, coordination, and
		  expansion of health promotion programs through the Department of Health and
		  Human Services.
	
	
		1.Short titleThis Act may be cited as the
			 Health Promotion Funding Integrated
			 Research, Synthesis, and Training Act or the
			 Health Promotion FIRST
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Lifestyle factors are responsible for
			 almost half of the premature deaths in developed nations and a large portion of
			 the deaths in developing nations.
			(2)Lifestyle factors are a primary cause of
			 the 6 leading causes of death in the United States, including heart disease,
			 cancer, stroke, respiratory diseases, accidents, and diabetes, which account
			 for almost 75 percent of all deaths in the United States.
			(3)A significant portion of the health
			 disparities in the United States are caused by lifestyle factors, which could
			 be improved by health promotion programs.
			(4)The United States is experiencing epidemics
			 in diabetes and obesity among adults and children, at the same time a majority
			 of the population is sedentary and eats an unhealthy diet.
			(5)Per capita medical care costs in the United
			 States are more than double those of all but 4 other countries in the world,
			 yet the United States ranks 42nd in the world in life expectancy.
			(6)Medical care costs are second only to
			 education in State government budgets.
			(7)Lifestyle factors are responsible for at
			 least 25 percent of employer’s medical care costs in the United States.
			(8)National costs of obesity account for 9.1
			 percent of all medical costs, reaching $93,000,000 in 2002. Approximately
			 ½ of these costs were paid by the Medicare & Medicaid
			 Programs.
			(9)More than 440,000
			 people die each year from tobacco use and more than 12,000,000 are living with
			 chronic conditions caused by tobacco. Tobacco accounts for at least
			 $96,000,000,000 in direct medical expenditures.
			(10)Significant gaps exist in the basic and
			 applied research base of health promotion regarding how to best reach and serve
			 people of color, low-income people, people with little formal education,
			 children, and older adults, how to create long-term health improvements, how to
			 create supportive environments, and how to address gender issues. More focused
			 research can reduce these gaps.
			(11)Significant gaps exist between the best and
			 the typical health promotion programs. Better synthesis and dissemination of
			 results can reduce these gaps.
			(12)Health promotion is the art and science of
			 motivating people to enhance their lifestyles to achieve complete health, not
			 just the absence of disease. Complete health involves a balance of physical,
			 mental, and social health.
			(13)Health promotion programs focus on
			 practices such as exercising regularly, eating a nutritious diet, maintaining a
			 healthy weight, managing stress, avoiding dangerous substances such as tobacco
			 and illegal drugs, drinking alcohol in moderation or not at all, driving
			 safely, being wise consumers of health care, and a number of other health
			 related practices.
			(14)The most effective health promotion
			 programs include a combination of strategies to increase awareness, enhance
			 motivation, facilitate behavior change, and develop cultures and physical
			 environments that encourage and support healthy lifestyle practices.
			(15)Health promotion programs can be provided
			 in family, clinical, child care, school, workplace, Federal, State, and
			 community settings.
			(16)People living in
			 rural areas have additional unique challenges of high risk work environments,
			 more limited access to major educational and medical complexes, as well as
			 facilities for fitness and recreational facilities and in some cases to grocery
			 stores.
			(17)Individuals with physical disabilities
			 respond very well to exercise treatment. This is a core component of all high
			 quality physical therapy programs. However, additional research and more
			 intensive efforts to disseminate information in this area are necessary.
			3.Health promotion research and
			 disseminationThe
			 Public Health Service Act (42 U.S.C.
			 201 et seq.) is amended by adding at the end the following:
			
				XXXIHealth
				promotion research and dissemination
					ACoordination of programs of the Department
				of Health and Human Services
						3101.Plan for health promotion programs
							(a)In generalThe Secretary shall develop, and
				periodically review and as appropriate revise, a plan in accordance with this
				section for activities of the Department of Health and Human Services relating
				to health promotion. The plan shall include provisions for coordinating all
				such activities of the Department, including activities under section 1701
				to—
								(1)formulate national goals, and a strategy to
				achieve such goals, with respect to health information and health promotion,
				preventive health services, and education in the appropriate use of health
				care;
								(2)analyze the necessary and available
				resource for implementing the goals and strategy formulated pursuant to
				paragraph (1), and recommend appropriate educational and quality assurance
				policies for the needed manpower resources identified by such analysis;
								(3)undertake and support necessary activities
				and programs to—
									(A)incorporate appropriate health promotion
				concepts into our society, especially into all aspects of education and health
				care;
									(B)increase the application and use of health
				knowledge, skills, and practices by the general population in its patterns of
				daily living; and
									(C)establish systematic processes for the
				exploration, development, demonstration, and evaluation of innovative health
				promotion concepts; and
									(4)undertake and support research and
				demonstration programs relating to health information and health promotion,
				preventive health services, and education in the appropriate use of health
				care.
								(b)Basic and applied scienceThe plan developed under subsection (a)
				shall contain provisions to address how to best develop the basic and applied
				science of health promotion, including—
								(1)a research agenda;
								(2)an identification of the best combination
				of Federal agency, university, and other community resources most qualified to
				pursue each of the components of such agenda;
								(3)protocols to facilitate ongoing cooperation
				and collaboration among the Federal agencies to pursue the agenda; and
								(4)budgetary requirements with respect to the
				agenda.
								(c)Dissemination of informationThe plan developed under subsection (a)
				shall contain provisions to address how to best synthesize and disseminate
				health promotion research findings to scientists, professionals, and the
				public, including provisions for the following:
								(1)Protocols for ongoing monitoring of all
				health promotion research.
								(2)Preparation of systematic reviews and
				meta-analyses.
								(3)Distillation of findings into practice
				guidelines for programs offered in clinical, workplace, school, home,
				neighborhood, municipal, and State settings.
								(4)Strategies to incorporate findings into
				college, university, and continuing educational curriculum for all related
				health professions.
								(5)Communication of key findings to policy
				makers in business, government, educational and community settings who
				influence investment decisions.
								(6)Identification of the optimal combination
				of government agencies to coordinate the matters referred to in paragraphs (1)
				through (5).
								(d)Rural and
				low-income needsThe plan developed under subsection (a) shall
				contain strategies to best meet the health promotion needs of individuals in
				rural areas and low-income inner city areas.
							(e)Support and development of professional and
				scientific communityThe plan
				developed under subsection (a) shall contain provisions to address how to best
				support and develop the health promotion professional and scientific community
				through enhancement of existing or development of new professional
				organizations.
							(f)Integration of health promotion; internal
				Department activitiesThe
				plan developed under subsection (a) shall contain provisions to address how
				resources, policies, structures, and legislation within the Department of
				Health and Human Services can best be modified or developed to integrate health
				promotion into all health professions and sectors of society and make health
				promoting opportunities available to all members of the public.
							(g)Integration of health promotion external
				activitiesThe plan developed
				under subsection (a) shall contain provisions to address how overall Federal
				Government policies, structures, and legislation external to the Department of
				Health and Human Services can best be modified or developed to integrate health
				promotion into all health professions and sectors of society and to make health
				promoting opportunities available to all individuals.
							(h)Other Federal
				strategic plansThe Secretary shall request the Secretary of
				Agriculture, the Secretary of the Interior, the Secretary of Commerce, the
				Attorney General, the Secretary of Defense, the Secretary of Labor, the
				Secretary of Education, the Secretary of State, the Secretary of Energy, the
				Secretary of Transportation, the Secretary of the Treasury, the Secretary of
				Homeland Security, the Secretary of Veterans Affairs, and the Secretary of
				Housing and Urban Development to develop strategic plans for the use by each
				respective Federal agency of the resources and authorities of such agency to
				enhance the health and well-being of the American people by providing access to
				more opportunities for physical activity, enhancing access to more nutritious
				foods at more affordable prices, and reducing exposure to toxic substances such
				as secondhand smoke. Each such Secretary shall solicit suggestions and advice
				from experts of the type described in subsection (i).
							(i)PerspectivesDue to 30 years of experience showing that
				traditional medical and educational approaches are not sufficient to motivate
				people to make and sustain basic health behavior changes, in developing the
				plan under subsection (a), the Secretary shall seek perspectives from
				individuals representing a diverse range of disciplines, including the
				following areas:
								(1)Agriculture.
								(2)Anthropology.
								(3)Child development.
								(4)City planning.
								(5)Commerce.
								(6)Economics.
								(7)Environmental planning and design.
								(8)Exercise physiology.
								(9)Financial analysis.
								(10)Health education.
								(11)Health policy.
								(12)Individual psychology.
								(13)Management.
								(14)Medicine.
								(15)Nursing.
								(16)Nutrition.
								(17)Organization psychology.
								(18)Taxation.
								(19)Transportation planning.
								BScience programs through national
				institutes of health
						3111.Science of health promotion
							(a)PlanThe Director of the National Institutes of
				Health (referred to in this subtitle as NIH), acting through the
				Office of Behavioral and Social Sciences Research, shall develop, and
				periodically review and as appropriate revise, a plan on how to best develop
				the science of health promotion through the NIH agencies. The plan shall be
				consistent with and shall elaborate upon applicable provisions of the
				Departmental plan under section 3101(a).
							(b)Certain components of planThe plan developed under subsection (a)
				shall include the following provisions:
								(1)A research agenda to develop the science of
				health promotion.
								(2)Recommendations on funding levels for the
				various areas of research on such agenda.
								(3)Recommendations on the best combination of
				NIH agencies and non-Federal entities to carry out research under the
				agenda.
								(c)Allocation of resourcesSubject to compliance with appropriation
				Acts, the plan developed under subsection (a) shall provide for the allocation
				of resources for research under such plan relative to other areas of health, as
				appropriate taking into account the burden of lifestyle factors on morbidity
				and mortality, and the progress likely in advancing the science of health
				promotion given the current and evolving level of science on health promotion,
				and the relative cost of conducting research on health promotion compared to
				other areas of research.
							3112.Early research programsThe Director of NIH, acting through the
				Office of Behavioral and Social Sciences Research, shall conduct or support
				early research programs and research training regarding health
				promotion.
						CApplied research programs through Centers
				for Disease Control and Prevention
						3121.Research agendaThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention (referred to in this subtitle
				as the Director of CDC), shall develop, and periodically review
				and as appropriate revise, a plan that establishes for such Centers a research
				agenda regarding health promotion. The plan shall be consistent with and shall
				elaborate upon applicable provisions of the Departmental plan developed under
				section 3101(a).
						3122.Prevention Research Centers
							(a)In generalThe Director of the National Center for
				Chronic Disease Prevention and Health Promotion (referred to in this section as
				the Director) shall expand the eligibility of entities for
				Prevention Research Centers (referred to in this section as
				Centers) grants to include the entities described in subsection
				(b). The Center for Chronic Disease Prevention and Health Promotion shall
				retain the authority to specify the qualities of entities it deems to be most
				important in performing the responsibilities of Centers and shall retain the
				responsibility for judging which organizations possess these qualities.
							(b)Entities describedThe entities described in this subsection
				include—
								(1)institutions of higher education;
								(2)public and private research
				institutions;
								(3)departments or schools of—
									(A)business;
									(B)city planning;
									(C)education;
									(D)nursing;
									(E)psychology;
									(F)public policy;
									(G)transportation;
									(H)social work;
									(I)agriculture;
									(J)nutrition;
									(K)engineering;
									(L)architecture;
									(M)exercise
				science;
									(N)health
				promotion;
									(O)population
				health;
									(P)preventive
				medicine;
									(Q)public health;
				and
									(R)any other program that can make a
				compelling connection to improving the health of the public; and
									(4)private research, membership, or service
				organizations.
								DOther programs and policies
						3131.Modification of applications award process
				to attract most qualified scientists and practitioners; developing health
				promotion infrastructure
							(a)Modification of awards application
				processIn awarding grants,
				cooperative agreements, and contracts under this title, the Secretary shall
				modify the application process to attract the most qualified individuals and
				organizations.
							(b)General priority of developing health
				promotion infrastructureThe
				Secretary shall ensure that programs carried out pursuant to this title are
				consistent with the general priority of developing the health promotion
				infrastructure among universities, nonprofit organizations, and for-profit
				organizations, rather than increasing the size of State or local governments or
				the Federal
				Government.
							.
		
